DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

Claims 1-5, 7-12 and 15-23 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 19
None of the prior art of record discloses, alone or in combination, the system and non-transitory machine-readable medium having stored thereon machine-readable instructions comprising of receiving, by a proxy server of the system, a message comprising a first link to a first external resource; retrieving, by the proxy server, first resource data from the first external resource; generating a first static document on the proxy server for the first resource data; generating a first proxy server link to the first static document on the proxy server, wherein the first proxy server link comprises address code to the proxy server added to the first link; replacing the first link in the message with the first proxy server link; providing an option within the message to navigate to the first external resource using the first link instead of navigating to the first 

Claim 12
 	None of the prior art of record discloses, alone or in combination, the method wherein receiving, by a proxy server, an email to a first computing device from a second computing device, wherein the proxy server is provided between an internal network used by the first computing device and an Internet; generating, on the proxy server, a static webpage based on an online webpage linked in the email using an online webpage link to the online webpage with an external server; generating a static webpage link based on the online webpage link and a uniform resource locator (URL) prefix for the static webpage on the proxy server; transmitting, by the proxy server, the email from the second computing device to the first computing device, wherein the email comprises the static webpage link to the static webpage on the proxy server, and wherein the static webpage link comprises the URL prefix for the static webpage on the proxy server inserted prior to the online webpage link to the online webpage with the external server, wherein the proxy server is configured to automatically filter incoming emails for the first computing device to remove one or more webpage links in the incoming emails; receiving a clickthrough event of the static webpage link in the email from the first computing device; and Page 4 of 10Appl. No.: 16/399,880causing to be displayed, on the first computing device, the static webpage on the proxy server in place of the online webpage with the external server.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JOE CHACKO/Primary Examiner, Art Unit 2456